Citation Nr: 1342752	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial increased rating for L5 burst fracture, evaluated as 10 percent disabling prior to September 25, 2008, 100 percent disabling from September 25, 2008 to June 1, 2009 for convalescence under 38 C.F.R. § 4.30 and 40 percent disabling as of June 1, 2009.  

2.  Entitlement to an initial increased rating for depressive disorder and anxiety disorder, evaluated as 10 percent disabling prior to June 30, 2009, 30 percent disabling as of June 30, 2009, and 50 percent disabling as of August 8, 2011. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000, July 2003 to May 2004, and from October 2005 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in November 2007 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board remanded these matters in May 2010 and April 2012 to the RO/AMC for consideration of the additional evidence associated with the record after the last supplemental statement of the case (SSOC) was issued with respect to the appeals for increased initial disability ratings for service-connected low back and psychiatric disabilities, and to issue another SSOC after the readjudication took place.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the remand directives and the Board may not proceed with a decision regarding the issues on appeal at this time. 

The record in this appeal is contained in a physical claims file, the Virtual VA paperless claims processing system, and the VBMS electronic claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all evidence contained in all three portions of the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.






REMAND

The Board remanded the appeal in May 2010 and April 2012 because additional evidence had been placed in the record subsequent to the most recent consideration of the appeal by the RO/AMC.  Both remands required additional consideration of the appeal with respect to the additional evidence associated with record and then required another SSOC to be issued.  

The most recent consideration of the issues on appeal was in November 2012 as documented by the SSOC issued on that date.  The Virtual VA records system indicates that additional Compensation and Pension examinations of the Veteran for back and psychiatric disabilities were conducted in June 2013.  These examinations were conducted with respect to claims adjudicated by the Seattle RO in a December 2013 rating decision.  Two of the issues in that rating decision involved increased ratings for the Veteran's service-connected low back and psychiatric disabilities.  However, those issues are on appeal from the initial disability ratings assigned upon the award of service connection.  The entire body of evidence is for consideration. Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  The adjudication of these issues by the Seattle RO without consideration of all the evidence of record was improper.  

The fact is that the June 2013 Compensation and Pension examinations, and the August 2013 service department Medical Board examination report, have not been considered by the AMC with respect to the initial disability rating issues on appeal.  Records generated by VA are constructively included within the record.  If VA records material to the issue on appeal are not included within the record considered, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare another SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal. 38 C.F.R. § 19.37(a) (2011).

In this case, the record shows that the RO/AMC has not considered all of the additional evidence that had been associated with record since the November 2012 SSOC. Specifically, the June 2013 VA examinations.  Therefore, the issues on appeal must be returned for consideration of any and all additional evidence that has been associated with the record that has not been considered and another SSOC must be issued.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to an initial increased disability ratings for L5 burst fracture and a depressive disorder and anxiety disorder, taking into consideration all of the evidence associated with the claims file following the issuance of the November SSOC.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

